ASSET PURCHASE AGREEMENT

ASSET PURCHASE AGREEMENT made effective as of July 23, 2014, by and among
BioCube, Inc. a Delaware corporation having its principal place of business at
10 Blackledge Court, Closter NJ 07624 (the "Buyer"), and Innovative Holdings,
Inc. a New Jersey Corporation having its principal place of business at 25B
Hanover Red, Suite 150, Florham Park NJ 07932 (the "Seller").

WITNESSETH:

WHEREAS, Seller is in the business of developing and selling a line of products
(collectively, the "Business"); and

WHEREAS, Seller desires to sell and Buyer desires to purchase certain of the
assets of Seller relating to the Business as described herein and to enter into
certain other agreements and understandings on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the premises, mutual covenants and promises
contained herein, the parties hereto intending to be legally bound, agree as
follows:

ARTICLE I. SALE AND PURCHASE OF ASSETS

Section 1.1

Description of Assets. Upon the terms and subject to the conditions

set forth in this Agreement, at the Closing (as hereinafter defined) Seller
shall convey, sell, transfer, assign and deliver to Buyer, and Buyer shall
purchase from Seller, any and all assets, properties and rights of Seller as the
same shall exist on the Closing Date, including without limitation:

(a) Ownership rights to the websites and applications listed below: Canadian app
description

Medical cannabis (also referred to as medical marijuana or MMJ) is the use of
cannabis and its constituent cannabinoids such as THC as a physician-recommended
form of medicine or herbal therapy. Our handy easy-to-use app provides medical
marijuana patients in Canada to locate nearby doctors, producers and rate and
review strains with a touch of your finger. We also provide how to apply and
what necessary requirements are needed for a medical marijuana ID card.





1







USA app description

Medical cannabis (also referred to as medical marijuana or MMJ) is the use of
cannabis and its constituent cannabinoids such as THC as a physician-recommended
form of medicine or herbal therapy. Our handy easy-to-use app provides medical
marijuana patients in legal states within the United States to locate nearby
doctors, dispensaries and rate and review strains with a touch of your finger.
We also provide state-by-state current legislation, how to qualify for a medical
marijuana ID card and how you can take action by contacting your local advocacy
group to get involved.

(b)

All franchises, licenses, permits, consents, authorizations, approvals and
certificates of any regulatory, administrative or other governmental agency or
body used in conducting the business and operations of Seller (the "Permits")
and including, without limitation, the rights to the Seller's name;

(c)

All proprietary rights, proprietary knowledge, know-how, designs, processes,
trademarks and copyrights which Seller owns or has a right to use in the
operation of the Business and all filings, registrations or issuances of any the
foregoing with or by any federal, state, local or foreign regulatory,
administrative or governmental office in connection therewith;

(d)

All other contracts, and other agreements, contract rights, purchase orders,
policies and understandings, whether oral or written, to which the Seller is a
party, and used in conducting the business and operations of the Seller (the
"Contracts");

All of the assets, properties, rights (contractual and otherwise) and business
to be conveyed, sold, transferred, assigned and delivered to Buyer pursuant to
this Section 1.1 are hereinafter collectively referred to as the "Assets."

ARTICLE II. ASSUMPTION OF OBLIGATIONS

Section 2.1

Liabilities Not Assumed.  Buyer shall not by execution and

performance of this Agreement, or otherwise, assume or otherwise be responsible
for any liabilities or obligation of any nature of Seller, or its operations,
businesses or activities, or claims of such liability or obligation, matured or
unmatured, liquidated or unliquidated, fixed or contingent, or known or unknown,
whether arising out of occurrences prior to, at or after the date hereof.

ARTICLE III. PURCHASE PRICE

Section 3.1

Consideration. The consideration to be paid by Buyer for the Assets

(the "Purchase Price") shall include:

(a) Within 30 days from Closing, Buyer will issue and deliver 2,000,000 shares
of





2







its restricted common stock. On a date at the sole discretion Buyer's board of
directors,

Buyer will file a registration statement registering the stock shares and the
underlying warrants.

(b) $25,000.00 convertible note described in "Addendum A"

Section 3.2

Seller Continuing Performance Of Services.

(a) Seller shall provide necessary services required for continuing operation of
applications and websites, updates, maintenance and other functions as requested
by the Buyer.

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

Section 4.1

Buyer's Representations. Buyer represents and warrants to Seller that

to the best of its knowledge:

(a)

Corporate Existence. Buyer is a Delaware Corporation duly authorized to conduct
business and in good standing in the State of Delaware.

(b)

Authorization: Validity. Buyer has all requisite power and authority to enter
into this Agreement, perform its obligations hereunder and to consummate the
transactions contemplated hereby. All necessary action has been taken by Buyer
with respect to the execution, delivery and performance by Buyer of this
Agreement and the consummation of the transactions contemplated hereby. Assuming
the due execution and delivery of this Agreement by Seller, this Agreement is a
legal, valid and binding obligation of Buyer, enforceable in accordance with its
terms.

(c)

No Breach of Statute or Contract. Neither the execution and delivery of this
Agreement nor the consummation by Buyer of the transactions contemplated hereby
nor compliance by Buyer with any of the provisions hereof will violate or cause
a default under any statute, judgment, order, writ, decree, rule or regulation
of any court or governmental authority applicable to Buyer or any of its
material properties; breach or conflict with any of the terms, provisions or
conditions of the Certificate of Incorporation or By-Laws of Buyer; or violate,
conflict with or breach any agreement, contract, mortgage, instrument, indenture
or license to which Buyer is party or by which Buyer is or may be bound, or
constitute a default (in and of itself or with the giving of notice, passage of
time or both) thereunder.

(d)

Indemnification. Buyer, will, without the execution of any further documents
pay, satisfy discharge, indemnify and save and hold harmless Seller from and
against all debts, liabilities, obligations and commitments of Buyer of whatever
nature or character accruing after the Closing Date, including but not limited
to, any account payable for goods, wares, merchandise, chattels, and fixtures
sold and/or delivered in the conduct of the Business aforesaid, and any federal,
state, city or other governmental tax charged against, imposed or assessed upon
Buyer for any period after the Closing Date. Seller





3







will give Buyer written notice of any claim arising out of an obligation of
Buyer pursuant to this paragraph, and Buyer will either promptly satisfy such
claim or, if a claim is disputed, assume responsibility for defending against
any lawsuit arising therefrom.

(e) Brokers. All negotiations relative to this Agreement and the transactions
contemplated hereby have been carried on by the Buyer without the use of or
assistance of a broker.

Section 4.2

Seller's Representations. Seller represents and warrants to Buyer that

to the best of its knowledge:

(a)

Corporate Existence. Seller is a corporation duly organized, validly existing
and in good standing under the laws of the State of New Jersey Corporation and
has the corporate power to own, operate or lease the Assets and to carry on its
business as now being conducted. Seller is duly qualified to do business in the
State of New York and is in good standing in all the jurisdictions where the
nature of the business conducted by Seller or the character or location of the
Assets requires such qualification, except where the failure to be so qualified
would not in the aggregate have a material adverse effect on the Assets or
Business of Seller.

(b)

Authorization: Validity. Seller has all requisite corporate power and authority
to enter into this Agreement, perform its obligations hereunder and to
consummate the transactions contemplated hereby. Seller has taken all requisite
corporate action, authorizing it to execute this Agreement, perform its
obligations hereunder and to consummate the transactions contemplated hereby. No
action, approval, consent or authorization, including without limitation any
action, approval, consent or authorization of any governmental or
quasi-governmental agency, commission, board, bureau or instrumentality, is
necessary for Seller to constitute this Agreement the binding and enforceable
obligation of Seller or to consummate the transactions contemplated hereby.
Assuming the due execution and delivery of this Agreement by Buyer, this
Agreement is a legal, valid and binding obligation of Seller, enforceable in
accordance with its terms.

(e) No Breach of Statute or Contract. Neither the execution and delivery of this
Agreement nor the consummation by Seller of the transactions contemplated hereby
nor compliance by Seller with any of the provisions hereof will violate or cause
a default under any statute (domestic or foreign), judgment, order, writ,
decree, rule or regulation of any court or governmental authority applicable to
Seller or any of their respective properties; breach or conflict with any of the
terms, provisions or conditions of the Certificate of Incorporation, or By-Laws
of Seller; violate, conflict with or breach any agreement, contract, mortgage,
instrument, indenture or license to which Seller is a party or by which the
Seller is or may be bound with respect to the Assets or require the approval or
consent of any third party or governmental authority.

(d) Liabilities. Seller has no other liability or obligation of any nature
(whether liquidated, unliquidated, accrued, absolute, contingent or otherwise
and whether due or to become due) except:





4







(1)

Those arising under agreements or other commitments expressly identified in any
schedule hereto including, but not limited to, the Personal Property Leases and
the Contracts; and

(2)

Current liabilities arising in the ordinary and usual course of the Seller's
business subsequent to the date hereof which are accurately reflected on its
books and records in a manner consistent with past practice.

(e)

Taxes. Seller or another member of the affiliated group (as defined in Section
1504 of the Internal Revenue Code of 1986, as amended, has duly filed all
federal, state, local and foreign tax returns and tax reports required to be
filed by it, including without limitation, all income, excise, property, gain,
sales, franchise and license tax returns, all such returns and reports are true
and correct, all taxes, occupation, payroll and franchise taxes, assessments,
fees and other governmental charges arising under such returns and reports have
been fully paid or will be timely paid except for those in good faith being
contested. Seller has paid all social security, withholding, sales and
unemployment insurance taxes to the State and Federal governments to date. There
is no pending or, to the best knowledge of Seller, threatened, federal, state,
local or foreign tax audit of Seller and no agreement with any federal, state,
local or foreign tax authority that may affect the subsequent tax liabilities of
Seller.

(f)

Trademarks. Schedule 1.1(d) sets forth all trademarks, service marks, and
copyrights used by Seller in conducting the business and operations of Seller
and all material applications therefor, registrations thereof and licenses,
sublicenses or agreements in respect thereof which Seller owns or has the right
to use or to which Seller is a party together with the pertinent information
relating to the filings, registrations or issuances of any of the foregoing with
or by any federal, state, local or foreign regulatory, administrative or
governmental office or offices. The business of Seller as conducted by it prior
to the Closing was not in contravention of any patent, trademark, copyright or
other proprietary right and did not infringe upon the rights of any third party.

(g)

Litigation. There are no claims, litigation, actions, suits or proceedings
pending or, to the best knowledge of each Seller, threatened against or
affecting Seller (or any officer or director of Seller in connection with
Seller's business or affairs), before any federal, state, local or foreign court
or other governmental body. Seller is not subject to or in default with respect
to any judgment, order, writ, injunction or decree or any governmental
restriction applicable to Seller.

(h)

Employee Benefit Plans. There are no pension, retirement, profit-sharing,
deferred compensation, bonus, stock option or other incentive plans, or other
employee benefit program, arrangement, agreement or understanding, or medical,
vision, dental or other health plan, or life insurance or disability plan, or
any other employee benefit plan, including as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA") (whether
or not any such employee benefit plans are otherwise exempt from the provisions
of ERISA, whether or not formal or informal, written or oral, and whether or not
legally binding), adopted, established, maintained or contributed to by Seller
or any affiliate thereof or under which it would otherwise be a





5







party or have liability and under which employees or former employees (whether
or not retired employees) of Seller (or their beneficiaries) are eligible to
participate or derive a benefit.

(i)

Title to Assets. Except with respect to personal property leased pursuant to the
Personal Property Leases, Seller's right, title and interest in, to and under
the Assets is held free and clear of all mortgages, pledges, liens, charges,
claims, security interests, encumbrances and restrictions of any nature
whatsoever. No financing statement under the Uniform Commercial Code or similar
law naming Seller as debtor has been filed in any jurisdiction in respect of the
Assets, and Seller is not a party to or bound under any agreement or legal
obligation authorizing any party to file any such financing statement.

(j)

Contracts and Commitments. Schedules 1.1(e) and 1.1(g) list all personal
property leases, contracts, agreements, contract rights, license agreements,
franchise rights and agreements, policies, purchase and sales orders, quotations
and executory commitments, instruments, third party guaranties,
indemnifications, arrangements, obligations and understandings, whether oral or
written, to which Seller is a party (whether or not legally bound thereby) and
which are used in conducting its Business. All of the Personal Property Leases
and the Contracts are valid and binding, in full force and effect and
enforceable in accordance with their respective provisions. All copies of the
Contracts provided by Seller to Buyer are true and complete copies of the
original Contracts. Seller has not assigned, mortgaged, pledged, encumbered, or
otherwise hypothecated any of its right, title or interest under the Personal
Property Leases or the Contracts. Seller nor any other party thereto is in
violation of, in default in respect of nor has there occurred an event or
condition which, with the passage of time or giving of notice (or both) would
constitute a violation or a default of any Personal Property Lease or Contract.
No notice has been received by Seller claiming any such default by Seller or
indicating the desire or intention of any other party thereto to amend, modify,
rescind or terminate the same. Seller is not indebted under any executory
Contracts, except as may be set forth in Schedule 1.1(g).

(k)

Employees. Seller has not entered into, and the Assets are not subject to, any:
(i) written contract or agreement for the employment of any employee of the
business; (ii) contract with any labor union or guild; or (iii) similar contract
or agreement affecting or relating to the Assets.

(1) Options. Seller is not a party to any contract or obligation whereby there
has been granted to anyone an absolute or contingent right or option to
purchase, obtain or acquire any rights in the Business or in any of the assets,
properties or operations of Seller or used in connection with the Business of
Seller.

(m) Violations. There are no violations of any law or governmental rule or
regulation pending or, to the best of Seller's knowledge, threatened against
Seller or the Assets. Seller has complied with all laws and governmental rules
and regulations applicable to the business or the Assets. There is presently no
known violations under the local Fire code.





6







(n)

Judgments. There are no judgments, liens, suits, actions or proceedings pending
or, to the best of Seller's knowledge, threatened against Seller or the Assets.
Neither Seller nor the Assets are a party to, subject to or bound by any
agreement or any judgment or decree of any court, governmental body or
arbitrator which would conflict with or be breached by the execution, delivery
or performance of this agreement, or which could prevent the carrying out of the
transactions provided for in this agreement, or which could prevent the use by
Buyer of the Assets or adversely affect the conduct of the Business by Buyer.

(o)

Indemnification. Seller, will, without the execution of any further documents
pay, satisfy discharge, indemnify and save and hold Buyer harmless from and
against all debts, liabilities, obligations and commitments of Seller of
whatever nature or character accruing to or existing up to the Closing Date
which are not expressly assumed by Buyer, including but not limited to, any
account payable for goods, wares, merchandise, chattels, and fixtures sold
and/or delivered in the conduct of the Business aforesaid, and any federal,
state, city or other governmental tax charged against, imposed or assessed upon
Seller for any period prior to the Closing Date. Buyer will give Seller written
notice of any claim arising out of an obligation of Seller pursuant to this
paragraph, and Seller will either promptly satisfy such claim or, if a claim is
disputed, assume responsibility for defending against any lawsuit arising
therefrom.

(p)

Access to the Business. Buyer shall have the right to observe the Business and
its operation, and bring in contractors or consultants for the purpose of its
future operation, on reasonable notice to Seller, provided Buyer or its agents
do not interfere with the ongoing operation of the Business.

ARTICLE V. COVENANTS

Section 5.1

Further Assurances. On and after the Closing, Seller shall prepare,

execute and deliver such further instruments of conveyance, sale, assignment or
transfer, and shall take or cause to be taken such other or further action as
Buyer's counsel shall

reasonably request at any time or from time to time in order to perfect, confirm
or evidence in Buyer title to all or any part of the Assets or to consummate, in
any other manner, the terms and conditions of this Agreement. On and after the
Closing, Buyer shall prepare, execute and deliver such further instruments, and
shall take or cause to be taken such other or further action as Seller's counsel
shall reasonably request at any time or from time to time in order to confirm or
evidence Buyer's assumption of the Assumed Liabilities or to consummate, in any
other manner, the terms and conditions of this Agreement.

Section 5.2

Consents. Seller shall diligently attempt to obtain or make any

consent, approval, authorization or notification of any third party required in
connection with the valid execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby.







7







Section 5.3

Conduct of the Business. Seller, until the Closing, shall:

(a)

conduct the Business in the normal, useful and regular manner;

(b)

preserve the Business and the goodwill of the customers and suppliers of the
Business and others having relations with Seller; and

(c)

give Buyer and its duly designated representatives reasonable access to Seller's
premises and the books and records of the Business, and furnish to Buyer such
data and information pertaining to Seller's Business as Buyer from time to time
reasonably may request.

Section 5.4

Covenant Not to Compete. Seller hereby agrees not to establish, open,

be engaged in, nor in any manner whatsoever become interested, directly or
indirectly, either as employee, owner, partner, agent, shareholder, director,
officer, or otherwise, in any business substantially similar to the Business
sold hereunder. Seller acknowledges that such restriction is a reasonable
inducement for Buyer to consummate this transaction.

ARTICLE VI.

CONDITIONS PRECEDENT TO OBLIGATIONS

Section 6.1

Conditions to Obligations of Buyer. Each and every obligation of

Buyer to be performed at the Closing shall be subject to the satisfaction as of
or before the Closing of the following conditions (unless waived in writing by
Buyer):

(a)

Representations and Warranties. Seller's representations and warranties set
forth in Section 4.2 of this Agreement shall be true and correct in all material
respects at and as of the Closing.

(b)

Performance of Agreement. All covenants, conditions and other obligations under
this Agreement which are to be performed or complied with by Seller, shall have
been fully performed and complied with in all material respects on or prior to
the Closing including, without limitation, the delivery of the fully executed
instruments and documents in accordance with Section 6.2 of this Agreement.

(c)

No Adverse Proceeding. There shall be no pending or threatened claim, action,
litigation or proceeding, judicial or administrative, or governmental
investigation against Buyer, Seller or the Assets for the purpose of enjoining
or preventing the consummation of this Agreement, or otherwise claiming that
this Agreement or the consummation hereof is illegal.

(d)

Approval of Board of Directors and Stockholders. The Board of Directors and
stockholders of Seller shall have duly approved this Agreement and the
consummation of the transactions contemplated herein.








8







(e)

Consents. All consents, waivers, orders, approvals, licenses and authorizations
by third parties, governmental and administrative authorities (or any amendments
or modifications to existing agreements with third parties), which are required
as a precondition to the performance by Seller or Buyer of its obligations
hereunder or under any agreement or instrument delivered pursuant hereto, or
which in the judgment of Buyer are necessary to continue unimpaired any rights
of Seller which could be impaired by the transactions contemplated hereby or are
necessary to enable Buyer to Continue to conduct the business of Seller on
substantially the same basis following the Closing, shall have been duly
obtained and shall be in full force and effect and consents to the assignment of
all material Contracts to Buyer, in form satisfactory to Buyer in its sole
discretion, shall be obtained.

Section 6.2

Conditions to Obligations of Seller. Each and every obligation of

Seller to be performed at the Closing shall be subject to the satisfaction as of
or before of the following conditions (unless waived in writing by Seller):

(a)

Representations and Warranties. Buyer's representations and warranties set forth
in Section 4.1 of this Agreement shall be true and correct in all material
respects at and as of the Closing.

(b)

Performance of Agreement. All covenants, conditions and other obligations under
this Agreement which are to be performed or complied with by Buyer shall have
been fully performed and complied with in all material respects on or prior to
the Closing, including the delivery of the funds and the fully executed
instruments and documents in accordance with Section 6.3 of this Agreement.

(c)

No Adverse Proceeding. At the Closing there shall be no pending or, to the
knowledge of Buyer, threatened, claim, action, litigation or proceeding,
judicial or administrative, or governmental investigation against Buyer, Seller
or the Assets for the purpose of enjoining or preventing the consummation of
this Agreement, or otherwise claiming that this Agreement of the consummation
hereof is illegal.

(d)

Approval of Members. The Board of Directors of Buyer shall have duly approved
this Agreement and the consummation of the transactions contemplated herein.

ARTICLE VII. INDEMNIFICATION

Section 7.1

Survival of Representations, Warranties and Agreements. Subject to

the limitations set forth in this Article X, all statements, representations,
warranties, indemnities, covenants and agreements made by each of the parties
hereto shall survive the Closing.

Section 7.2

Indemnification.

(a) Subject to the limitations set forth in this Article VIII, Seller shall
indemnify and hold harmless Buyer from and against any and all losses,
liabilities, damages,





9







demands, claims, suits, actions, judgments or causes of action, assessments,
costs and expenses including, without limitation, interest, penalties,
reasonable attorneys' fees, any and all reasonable expenses incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all amounts paid in settlement
of any claim or litigation (collectively, "Damages"), asserted against,
resulting to, imposed upon, or incurred or suffered by Buyer, directly or
indirectly, as a result of or arising from the following (individually an
"Indemnifiable Claim" and collectively "Indemnifiable Claims" when used in the
context of Buyer as the Indemnified Party (as defined below)):

(1)

Any inaccuracy in or breach of any of the representations, warranties or
agreements made by Seller in this Agreement or the non-performance of any
covenant or obligation to be performed by Seller;

(2)

Any liability imposed upon Buyer relating to the conduct of the Assets, business
and operations of Seller prior to the Closing;

(3)

Any liability imposed upon Buyer and arising out of or relating to any of
Seller's other assets, operations, businesses or activities which are not a part
of the Assets or any liability of Seller (or its affiliates) of any kind not
specifically assumed by Buyer pursuant to this Agreement; or

(4)

Any misrepresentation in or any omission from any certificate or schedule,
affidavit or other material document (collectively, the "Additional Documents")
furnished or to be furnished by or on behalf of Seller under this Agreement;

(b) Subject to the limitations set forth in this Article X, Buyer shall
indemnify and hold harmless Seller from and against any and all Damages asserted
against, resulting to, imposed upon, or incurred or suffered by Seller, directly
or indirectly, as a result of or arising from the following (individually an
"Indemnifiable Claim" and collectively "Indemnifiable Claims" when used in the
context of Seller as the Indemnified Party):

(1)

Any inaccuracy in or breach of any of the representations, warranties or
agreements made by Buyer in this Agreement or the non-performance of any
covenant or obligation to be performed by Buyer; or

(2)

Any liability imposed upon Seller as a result of Buyer's conduct of the business
and operations of the Seller after the Closing, except such liability as arises
from any Seller's (i) misapplication of the proceeds of the purchase price of
the Assets in fraud of its creditors, (ii) failure to obtain any required
consents to the assignment of any of the Assets or (iii) attempt to provide
Buyer with the benefit of any Assets which are nonassignable.

(c) Without duplication of Damages, Buyer or Seller, as the case may be, shall
be deemed to have suffered Damages arising out of or resulting from the matters
referred to in subsection (a) and (b) above if the same shall be suffered by any
parent, subsidiary or affiliate of Buyer or Seller, respectively.





10







Section 7.3

Limitations on Indemnification. Rights to indemnification hereunder

are subject to the following limitations:

(a)

The obligation of indemnity provided herein resulting from the assertion of
liability with respect to the representations and warranties set forth in
Sections 4.1 and 4.2 shall terminate if the claim is not asserted by two years
after the Closing.

(b)

Indemnification hereunder shall include the right of each party to offset any
payment due under this Agreement.

Section 7.4

Procedure for Indemnification with Respect to Third-Party Claims.

(a)

If the Indemnified Party determines to seek indemnification under this Article
with respect to Indemnifiable Claims resulting from the assertion of liability
by third parties, it shall give notice to the Indemnifying Party within twenty
(20) days of the Indemnified Party's becoming aware of any such Indemnifiable
Claim or of facts upon which any such Indemnifiable Claim will be based; the
notice shall set forth such information with respect thereto as is then
reasonably available to the Indemnified Party. If any such liability is asserted
against the Indemnified Party, and the Indemnified Party notifies the
Indemnifying Party thereof, the Indemnifying Party will be entitled, if it so
elects by written notice delivered to the Indemnified Party within ten (10) days
after receiving the Indemnified Party's notice, to assume the defense thereof
with counsel satisfactory to the Indemnified Party. Notwithstanding the
foregoing (i) the Indemnified Party shall also have the right to employ its own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of the Indemnified Party; (ii) the Indemnified Party shall not have
any obligation to give any notice of any assertion of liability by a third party
unless such assertion is in writing; and (iii) the rights of the Indemnified
Party to be indemnified hereunder in respect of Indemnifiable Claims resulting
from the assertion of liability by third parties shall not be adversely affected
by its failure to give notice pursuant to the foregoing. With respect. to any
assertion of liability by a third party that results in an Indemnif4able Claim,
the parties hereto shall make available to each other all relevant information
in their possession material to any such assertion.

(b)

In the event that the Indemnifying Party, within ten (10) days after receipt of
the aforesaid notice of an Indemnifiable Claim, fails to assume the defense of
the Indemnified Party against such Indemnifiable Claim, the Indemnified Party
shall have the right to undertake the defense, compromise or settlement of such
action on behalf of and for the account and risk of the Indemnifying Party.

(c)

Notwithstanding anything in this Section to the contrary, (i) if there is a
reasonable probability that an Indemnitiable Claim may materially and adversely
affect the Indemnified Party, other than as a result of money damages or other
money payments, the Indemnified Party shall have the right, at its own cost and
expense, to defend, compromise or settle such Indemnifiable Claim; and (ii) the
Indemnifying Party shall not, without the Indemnified Party's written consent,
settle or compromise any Indemnitiable Claim or consent to entry of any judgment
in respect thereof unless such settlement,





11







compromise or consent includes as an unconditional term thereof the giving by
the claimant or the plaintiff to the Indemnified Party and all affiliates of the
Indemnified Party a release from all liability in respect of such Indemnifiable
Claim. If the Indemnifying Party can settle such Indemnifiable Claim with a
complete release of the Indemnified Party and all affiliates of the Indemnified
Party for monetary damages only, but the Indemnified. Party refuses such
settlement, the Indemnifying Party shall not be liable for Damages in excess of
the monetary damages of such proposed settlement.

Section 7.5

Procedure For Indemnification with Respect to Non-Third-Party

Claims. In the event that the Indemnified Party asserts the existence of an
Indemnifiable Claim (but excluding claims resulting from the assertion of
liability by third parties), it shall give written notice to the Indemnifying
Party specifying the nature and amount of the claim asserted. If the
Indemnifying Party, within twenty (20) days or such greater time as may be
necessary for the Indemnifying Party to investigate such Indenmifiable Claim not
to exceed forty-five (45) days, after receiving the notice from the Indemnified
Party, shall not give written notice to the Indemnified Party announcing its
intent to contest such assertion of the Indemnified Party, such assertion shall
be deemed accepted and the amount of claim shall be deemed a valid Indemnifiable
Claim. During the time period set forth in the preceding sentence, the
Indemnified Party shall cooperate fully with the Indemnifying Party in respect
of such Indemnifiable Claim. In the event, however, that the Indemnifying Party
contests the assertion of a claim by giving such written notice to the
Indemnified Party within said period, then if the parties hereto, acting in good
faith, cannot reach agreement with respect to such claim within ten days after
such notice, either party may bring legal action to resolve such issue.

ARTICLE VIII. CONFIDENTIALITY

Section 8.1

Restricted Use. Buyer agrees to review, examine and inspect all

confidential documents and information concerning Seller furnished to Buyer for
the sole purpose of the transaction contemplated by this Agreement. Buyer will
not use any of Seller's confidential information to unfairly compete or obtain
unfair advantage vis-a-vis Seller in any commercial activity which may be
comparable to the commercial activity contemplated by the parties in this
Agreement.

Section 8.2

Non-disclosure. Buyer will hold, and will use its best efforts to cause

its respective officers, directors, employees, accountants, counsel,
consultants, advisors and agents to hold, in confidence, unless compelled to
disclose by judicial or administrative process or by other requirements of law,
all confidential documents and information concerning Seller furnished to Buyer
in connection with the transaction contemplated by this Agreement, and all
confidential documents and information concerning Seller, except to the extent
that such information can be shown to have been (a) previously known on a
nonconfidential basis by Buyer, (b) in the public domain through no fault of
Buyer or (b) later lawfully acquired by the Buyer from sources other than
Seller; provided that the Buyer may disclose such information to their
respective officers, directors, employees, accountants, counsel, consultants,
advisors and agents in connection with the transaction contemplated by





12







this Agreement so long as such persons are informed by Buyer of the confidential
nature of such information and are directed by Buyer to treat such information
confidentially. The obligation of Buyer to hold any such information in
confidence shall be satisfied if it exercises the same care with respect to such
information as it would take to preserve the confidentiality of its own similar
information. If this Agreement is terminated, Buyer-will, and will cause its
respective officers, directors, employees, accountants, counsel, consultants,
advisors and agents to, destroy or deliver to Seller, upon request, all
documents and other materials, and all copies thereof, obtained by Buyer, or on
its behalf from Seller in connection with this Agreement that are subject to
such confidence.

ARTICLE IX. MISCELLANEOUS PROVISIONS

Section 9.1

Notice. All notices and other communications required or permitted

under this Agreement shall be deemed to have been duty given and made if in
writing and if served either by personal delivery to the party for whom intended
(which shall include delivery by Federal Express or similar service) or three
(3) business days after being deposited, postage prepaid, certified or
registered mail, return receipt requested, in the United States mail bearing the
address shown in this Agreement for, or such other address as may be designated
in writing hereafter by, such party:

If to Seller:

with a copy to:

Innovative Holdings, Inc. 25B Hanover Rd, Suite 150 Florham Park, NJ 07932

Innovative Holdings, Inc. 1531 Smithtown Ave. Bohemia, NY 11716




If to Buyer:

BioCube, Inc.

10 Blackledge Court Closter, NJ 07624




with copies to:

Section 9.2

Entire Agreement. This Agreement, the Additional Documents, the





13







exhibits and the schedules hereto, and the documents referred to herein embody
the entire agreement and understanding of the parties hereto with respect to the
subject matter hereof, and supersede all prior and contemporaneous agreements
and understandings, oral or written, relative to said subject matter.

Section 9.3

Binding Effect: Assignment. This Agreement and the various rights

and obligations arising hereunder shall inure to the benefit of and be binding
upon Seller, its successors and assigns, and Buyer, its successors and assigns;
however no such assignment shall relieve any party of its obligations hereunder.

Section 9.4

Captions. The Article and Section headings of this Agreement have

been inserted for convenience only and shall not constitute a part of this
Agreement in construing or interpreting any provision hereof.

Section 9.5

Waiver: Consent. This Agreement may not be changed, amended,

terminated, augmented, rescinded or discharged (other than by performance), in
whole or in part, except by a writing executed by the parties hereto, and no
waiver of any of the provisions or conditions of this Agreement or any of the
rights of a party hereto shall be effective or binding unless such waiver shall
be in writing and signed by the party claimed to have given or consented
thereto. Except to the extent that a party hereto may have otherwise agreed in
writing, no waiver by that party of any condition of this Agreement or breach by
the other party of any of its obligations or representations hereunder or
thereunder shall be deemed to be a waiver of any other condition or subsequent
or prior breach of the same or any other obligation or representation by the
other party, nor shall any forbearance by the first party to seek a remedy for
any noncompliance or breach by the other party be deemed to be a waiver by the
first party of its rights and remedies with respect to such noncompliance or
breach.

Section 9.6

Further Assurances.

Each party hereto shall cooperate, shall take

such further action and shall prepare, execute and deliver such further
documents as may be reasonably requested by the other party in order to carry
out the provisions and purposes of this Agreement.

Section 9.7

No Third-Party Beneficiaries. Nothing herein, expressed or implied, is

intended or shall be construed to confer upon or give to any person, firm,
corporation or legal entity, other than the parties hereto, any rights, remedies
or other benefits under or by reason of this Agreement.

Section 9.8 Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York as applied to contracts that
are executed and performed entirely in New York. All actions or proceedings
seeking the interpretation and/or enforcement of this Agreement shall be brought
only in the federal or state courts of the State of New York located in New York
County, all parties hereby submitting themselves to the jurisdiction of such
courts for such purpose. Any process in any action or proceeding commenced in
such courts arising out of any claim, dispute or disagreement, may, among other
methods, be served upon any party by delivering or mailing the same, via
registered or certified mail, addressed to such party at the address set forth





14







above. Any such delivery or mail service shall be deemed to have the same force
and effect as personal service within the State of New York, New York County.

Section 9.9

Severability. If any provision of this Agreement is found invalid or

unenforceable by any court or final jurisdiction, it is the intent of the
parties that all provisions of this Agreement be construed to remain fully
valid, enforceable and binding on the parties.

Section 9.10 Headings. The subject headings of the paragraphs and subparagraphs
of this Agreement are included for convenience only and shall not effect the
construction or interpretation of any of its provisions.

Section 9.11 Counterparts. This Agreement may be executed in one or more
counterparts and/or by facsimile signature, all of which taken together shall be
deemed one original.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on this 27, day of July 2014.

BUYER:

SELLER:




By:     s/s

By:

s/s

Boris Rubizhevsky

Innovative Holing Inc.

President








15





